Citation Nr: 0023261	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of facial injuries.

2.  Entitlement to service connection for scars as a result 
of splinters to the left forearm, chest, and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945, and from May 1946 to January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
scars resulting from splinters to the left forearm, chest, 
and neck, and determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for residuals of facial injuries.  



FINDINGS OF FACT

1.  In an unappealed July 1973 rating decision, the RO 
determined that service connection was not warranted for 
residuals of facial injuries.  The veteran did not appeal 
that determination.

2.  Additional evidence submitted since the RO's July 1973 
rating decision does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent medical evidence of scarring to the left 
forearm, chest, and neck has not been presented.  




CONCLUSIONS OF LAW

1.  Evidence presented since the RO's July 1973 rating 
decision in regard to the claim of entitlement to service 
connection for residuals of facial injuries is not new and 
material; the decision as to that claim is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of entitlement to service connection for scars 
as a result of splinters to the left forearm, chest, and neck 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The veteran contends that service connection is warranted for 
residuals of facial injuries.  A review of the record 
reflects that entitlement to service connection for residuals 
of a facial injury was originally denied in a July 1973 
rating decision on the basis that facial injuries were not 
shown by the evidence of record.  The veteran was notified of 
that decision in a July 1973 letter from the RO.  The veteran 
did not file a notice of disagreement as to that decision.  
The July 1973 decision therefore became final based upon the 
evidence of record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  However, a 
claim will be reopened if new and material evidence is 
submitted since the last decision denying the claim on any 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
veteran moved to reopen his claim of entitlement to service 
connection for residuals of facial injuries in April 1996.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The evidence presented since the July 1973 rating decision 
includes VA treatment records dated in 1975 and 1976, a VA 
examination report dated in May 1976, a December 1978 VA 
treatment record, an April 1979 VA examination report, an 
August 1985 VA hospital summary, and VA treatment records 
dated in 1994 and 1995.  

The VA treatment records dated in 1975 and 1976 reflect 
complaints of severe pain and numbness in the left arm.  A 
March 1975 clinical record noted the veteran had no history 
of trauma to the neck.  Various impressions of cervical 
osteoarthritis with C6-7 radicular encroachment, anxiety 
reaction, severe depressive neurosis, and mild paresthesia of 
the left hand were noted.  These records are new in that they 
were not previously of record.  However, they do not bear 
directly and substantially upon the specific matter under 
consideration, entitlement to service connection for 
residuals of facial injuries.  The records reflect treatment 
for problems unrelated to facial injuries, but are silent for 
any diagnoses or treatment related to facial injuries of any 
sort.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not tend to show 
that the veteran currently suffers from any residuals of 
facial injuries caused by an incident of service.  See 
38 C.F.R. § 3.156(a).  

The May 1976 VA examination report reflects the veteran 
complained of pain and numbness in the left arm, trouble 
eating and retaining food, and a severe case of the flu.  The 
examiner noted the veteran's head, face, and neck as normal.  
In regard to the veteran's teeth, it was noted he had an 
upper plate and his lower teeth were noted as good.  Relevant 
diagnoses of psychoneurotic illness of a mixed type with 
features of anxiety and depression, and hypertrophic cervical 
arthritis of C6-7 vertebrae with some radicular encroachment 
as manifested by weakness and decreased sensation were noted.  
This examination report is new in that it was not previously 
of record.  However, the report does not bear directly and 
substantially upon the specific matter under consideration, 
entitlement to service connection for residuals of facial 
injuries.  The examination report does not reflect any 
complaints or diagnoses related to facial injuries, nor does 
it reflect a diagnosis of a current disability as a result of 
facial injuries sustained during service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran currently 
suffers from any residuals of facial injuries caused by an 
incident of service.  See 38 C.F.R. § 3.156(a).

A VA treatment record dated in December 1978 reflects 
relevant diagnoses of viral upper respiratory infection and 
anxiety with depression.  This record is new in that it was 
not previously of record.  However, this record does not bear 
directly and substantially under the specific matter under 
consideration, entitlement to service connection for 
residuals of facial injuries.  The treatment record does not 
reflect any complaints or diagnoses related to facial 
injuries, nor does it reflect a diagnosis of a current 
disability as a result of facial injuries sustained during 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not tend to show 
that the veteran currently suffers from any residuals of 
facial injuries caused by an incident of service.  See 
38 C.F.R. § 3.156(a).

The April 1979 VA examination report reflects the veteran 
complained of being unable to breathe, nervousness, and 
severe pain in the neck area.  The examination report 
reflects no findings or complaints related facial injuries or 
residuals.  It was noted the veteran reported sustaining 
injuries with fragments of wood to his mouth teeth, left arm 
and back of neck.  Various impressions of anxiety neurosis 
with depression, degenerative arthritis of the cervical spine 
with marked cervical disc degeneration and radiculopathy, and 
chronic obstructive pulmonary disease were noted.  This 
examination report is new in that it was not previously of 
record.  However, it does not bear directly and substantially 
upon the specific matter under consideration, entitlement to 
service connection for residuals of facial injuries.  The 
examination report does not reflect any observations or 
diagnoses related to residuals of facial injuries, nor does 
it reflect a diagnosis of a current disability as a result of 
facial injuries sustained during service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran currently 
suffers from any residuals of facial injuries caused by an 
incident of service.  See 38 C.F.R. § 3.156(a).

The August 1985 VA hospital summary reflects the veteran was 
treated for streptococcal cellulitis of the right elbow.  
This record is new in that it was not previously of record.  
However, this record does not bear directly and substantially 
upon the specific matter under consideration, entitlement to 
service connection for residuals of facial injuries.  The 
clinical record does not reflect any complaints or diagnoses 
related to residuals of facial injuries, nor does it reflect 
a diagnosis of a current disability as a result of facial 
injuries sustained during service.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, as it does 
not tend to show that the veteran currently suffers from any 
residuals of facial injuries caused by an incident of 
service.  See 38 C.F.R. § 3.156(a).

VA treatment records dated from 1994 to 1995 reflect 
complaints of pain and swelling in the left ankle and of a 
red rash on the face.  Various diagnoses of hypertension, 
tinea pedis, right epididymal cyst, and seborrheic dermatitis 
were noted.  These records are new in that they were not 
previously of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
entitlement to service connection for residuals of facial 
injuries.  The records reflect treatment for problems 
unrelated to facial injuries, but are silent for any 
complaints or diagnoses related to residuals of facial 
injuries of any sort.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that the veteran currently suffers from any residuals of 
facial injuries caused by an incident of service.  See 
38 C.F.R. § 3.156(a).

Thus, as the evidence submitted since the July 1973 rating 
decision is completely silent for any treatment or diagnoses 
related to residuals of facial injuries, the Board must 
conclude that new and material evidence has not been 
presented.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
Thus, the Board concludes that VA has satisfied it duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).  The Board is 
cognizant that the veteran has reported being hospitalized in 
various facilities including army hospitals in London, Battle 
Creek Michigan, and Fort Sam Houston, Texas, as well as a 
veteran's facility in Baltimore, Maryland.  However, a May 
1998 record from the National Personnel Records Center 
indicates that there are no hospitalization records from the 
Surgeon General's Office as to this veteran.  

II.  Service Connection Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service medical records reflect that upon enlistment 
examination dated in March 1941, the veteran's systems were 
clinically evaluated as normal, with the exception of relaxed 
inguinal rings and pes planus.  Clinical records reflect the 
veteran was treated in Edgewood Arsenal, Maryland in May 
1941, after he fractured a tooth when he tripped and fell on 
the ground.  It was noted this injury was not in the 
performance of military duty.  Additional records reflect 
treatment for measles, bronchitis, a mild rash, coughing, a 
furuncle on the back of the neck, a boil on the left arm, a 
right ankle sprain, tonsillitis, moderately severe acute 
nasopharyngitis catarrhal, epigastric pain, otitis media on 
the left, and right ear pain and hearing difficulty.  An 
enlistment examination dated in May 1946 notes the veteran's 
systems were clinically evaluated as normal and no defects or 
disabilities were noted with the exception of a fracture of 
tooth number 2 on the right.  

A VA hospital summary dated from November 1972 to January 
1973 reflects the veteran underwent forceps extraction and 
surgical removal of his remaining upper teeth and retained 
roots of numbers 17 and 18, alveoloplasty, debridement, and 
crown.  It was noted that the veteran had complained of his 
teeth bothering him.  Dental examination revealed he had 
extremely bad teeth.  The veteran also complained that his 
nerves were bothering him.  The hospital summary notes that 
the veteran's anxiety was most likely caused by his 
discomforts related to the poor teeth, gingivitis, and 
caries.  Relevant diagnoses of anxiety with depression, 
nonrestorable caries of teeth, periapical abscesses of teeth, 
retained root fragments, periodontitis, calculus on teeth, 
and absence of teeth, acquired, maxillary complete, were 
noted.  

A June 1973 letter from the office of H. C., a private 
physician, indicates that they were unable to locate any 
records on the veteran.  

A June 1973 letter from a veteran's county service office 
reflects that the clinic had closed ten years earlier and 
there were no records.  It was also noted that there was no 
way of knowing where to locate the doctors that had worked at 
the clinic.  

VA treatment records dated from 1975 to 1976 reflect 
complaints of severe pain in the left arm, with numbness and 
tingling.  Various diagnoses of cervical osteoarthritis with 
C6-7 radicular encroachment, anxiety reaction, severe 
depressive neurosis, and cervical degenerative disc disease 
with C7 root compression were noted.  

Upon VA examination dated in May 1976, the veteran complained 
of pain and numbness in the left arm, trouble eating and 
retaining food, and a severe case of the flu.  The veteran's 
skin, including appendages, and head, face, and neck were 
clinically evaluated as normal.  A special orthopedic 
examination reflects the veteran stated that he began 
experiencing aching and pain in his left arm and forearm 
about five years earlier.  It was noted that he did not 
recall any definite neck injury.  A relevant diagnosis of 
hypertrophic arthritis C6-C7 vertebrae, with a history of 
left radiculopathy was noted.  Neurological examination 
revealed the left arm was slightly smaller than the right.  
The examiner noted no scars.  Diagnoses of cervical arthritis 
with some radicular encroachment as manifested by weakness 
and decreased sensation and psychoneurotic illness of a mixed 
type with features of anxiety and depression were noted.  

A VA treatment record dated in December 1978 reflects 
diagnoses of a viral upper respiratory infection and anxiety 
with depression.  

Upon VA examination dated in April 1979, the veteran 
complained of being unable to breathe, nervousness, and 
severe pain in the neck.  Upon physical examination, the 
veteran's skin was noted as normal.  It was noted that the 
veteran's aching and discomfort in his neck and forearm had 
begun in 1971.  The veteran reported sustaining injuries 
during service from fragments of wood to his mouth, teeth, 
left arm, and back of neck.  Relevant diagnoses of anxiety 
neurosis with depression, degenerative arthritis of the 
cervical spine with marked cervical disc degeneration and 
radiculopathy, and chronic obstructive pulmonary disease were 
noted.  

An August 1985 VA hospital summary reflects treatment for 
streptococcal cellulitis in the right elbow.  

VA treatment records dated from 1994 to 1995 reflect 
complaints of pain and swelling in the left ankle and a red 
rash on the face.  Various assessments of hypertension, tinea 
pedis, right epididymal cyst, and seborrheic dermatitis were 
noted.  

Following a review of the aforementioned evidence, the Board 
concludes that entitlement to service connection for scars as 
a result of splinters to the left forearm, chest, and neck is 
not warranted.

The record is silent for any competent medical evidence to 
suggest that the veteran currently has scars on the left 
forearm, chest, or neck.  The VA examinations of record 
reflect the veteran's skin was clinically evaluated as 
normal.  Although the records reflect complaints of pain and 
numbness in the left forearm, these symptoms have been 
attributed to arthritis with radiculopathy.  The records also 
reflect the veteran reported that symptomatology beginning in 
1971 and could not recall any definite neck injury.  
Additionally, the veteran's service medical records are 
silent for any treatment related to splinters to the left 
forearm, chest, and neck.  Assuming the veteran did incur 
splinters to the left forearm, chest, and neck during 
service, the Court has limited service connection to those 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the 
absence of competent medical evidence of current scars of the 
left forearm, chest, and neck as a result of an incident of 
service, the veteran's claim is not well grounded and must be 
denied.




ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for residuals 
of facial injuries, service connection remains denied.

Entitlement to service connection for scars as a result of 
splinters to the left forearm, chest, and neck is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

